This is an appeal from an order of the county court of Hughes county vacating a judgment theretofore rendered in said court.
The plaintiff in error has served and filed its brief, in accordance with the rules of this court, but the defendant in error has neither filed a brief nor offered any excuse for his failure to do so. Under these circumstances, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, when the authorities cited in the brief filed appear reasonably to sustain the assignments of error, reverse the judgment in accordance with the prayer of the petition in error. Chicago, R.I.  P. Ry. Co. v. Weaver, 67 Okla. 293, 171 P. 34; *Page 51 
Lawton National Bank v. Ulrich et al., 81 Okla. 159,197 P. 167.
The brief of plaintiff in error and the authorities cited therein appearing reasonably to sustain the assignments of error, the judgment of the court below is reversed, and the cause remanded, with directions to vacate the order setting aside said judgment, and to reinstate the same.
BRANSON, V. C. J., and LESTER, CLARK, and RILEY, JJ., concur.